Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 4, all of the prior art of record fails to teach or suggest the limitation of claim 1, a vehicle brake control device comprising: a wheel speed acquisition section configured to acquire a wheel speed of one of a front wheel and a rear wheel; a wheel acceleration calculation section configured to calculate a wheel acceleration of the one wheel based on the wheel speed; an anti-lock brake control section configured to execute an anti-lock brake control for the one wheel based on a slip amount based on the wheel speed and a vehicle speed; a bad road determination section configured to determine whether or not a running road surface is a bad road based on the wheel acceleration; and a bad road amount setting section configured to set a bad road amount for correcting the slip amount based on the determination result of the bad road determination section, wherein the wheel acceleration calculation section calculates, as the wheel acceleration, a first wheel acceleration and a second wheel acceleration in which a high-frequency component is attenuated more than the first wheel acceleration, wherein the bad road determination section determines that a running road surface is a bad road when the calculated first wheel acceleration is larger than a first boundary line in an area where the first wheel acceleration is larger than the second wheel acceleration, and wherein the bad road amount setting section increases the bad road amount as the calculated first wheel acceleration is larger when it is determined that a running road surface is a bad road. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Yamaura (US6266602B1), discloses a road surface condition determination system for an automotive vehicle comprises wheel-speed sensors, and a control unit being configured to be electrically connected to the wheel-speed sensors for data-processing a wheel-speed data signal. The control unit calculates a wheel-speed fluctuation of each of the road wheels on the basis of a previous value of the wheel-speed data signal and a current value of the wheel-speed data signal, and calculates an absolute value of the wheel-speed fluctuation of each of the road wheels. An integration circuit is provided to produce a first integrated value of the absolute values of the wheel-speed fluctuations of the road wheels. A smoothing circuit is provided to make a smoothing operation to the integrated value to produce a smoothed value. A road-surface condition determining section is also provided to determine a road surface condition on the basis of the smoothed value. In an automotive vehicle with an ABS system, a skid control section uses the result of discrimination between good and bad roads, executed by the road-surface condition determining section, so as to vary a pressure-reduction threshold depending on the road surface condition detected.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Yamaura with the elements of applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 2, 3, and 7-19 are allowed. Likewise, claim 4 and the respective dependent claims 4-6 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeya (JP2017154531A) teaches a control device 50 which is one example of a bad road determination device is applied to a vehicle comprising: a wheel speed sensor 102 for detecting wheel speed VW of wheels 10; and a brake device 30 for executing anti-lock brake control. The control device 50 calculates first wheel acceleration which is a change amount for a unit time of the wheel speed VW, then calculates second wheel acceleration which is an estimation value of a change amount for a unit time of the wheel speed, based on a brake torque, a drive torque and a tire torque of the wheels 10, and determines whether or not the road surface is a bad road, based on the first wheel acceleration and second wheel acceleration
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665